

Exhibit #10.5 Restricted Stock Award Agreement
 
RESTRICTED STOCK AWARD AGREEMENT
 
UNDER THE CAMDEN NATIONAL CORPORATION
2003 STOCK OPTION AND INCENTIVE PLAN
 
Name of Grantee: [Name]
No. of Shares: [Number]
Grant Date: [Date]
Final Acceptance Date: [Date]
 
Pursuant to the Camden National Corporation 2003 Stock Option and Incentive Plan
(the “Plan”) as amended through the date hereof, Camden National Corporation
(the “Company”) hereby grants a Restricted Stock Award (an “Award”) to the
Grantee named above.  Upon acceptance of this Award, the Grantee shall receive
the number of shares of Common Stock, no par value per share (the “Stock”) of
the Company specified above, subject to the restrictions and conditions set
forth herein and in the Plan.
 
1.           Acceptance of Award.  The Grantee shall have no rights with respect
to this Award unless he or she shall have accepted this Award prior to the close
of business on the Final Acceptance Date specified above by signing and
delivering to the Company a copy of this Award Agreement.  Upon acceptance of
this Award by the Grantee, certificates evidencing the shares of Restricted
Stock so accepted shall be issued and delivered to the Grantee, and the
Grantee’s name shall be entered as the stockholder of record on the books of the
Company.  Thereupon, the Grantee shall have all the rights of a shareholder with
respect to such shares, including voting and dividend rights, subject, however,
to the restrictions and conditions specified in Paragraph 2 below.
 
2.           Restrictions and Conditions.
 
(a)           Certificates evidencing the shares of Restricted Stock granted
herein shall bear an appropriate legend, as determined by the Administrator in
its sole discretion, to the effect that such shares are subject to restrictions
as set forth herein and in the Plan.
 
(b)           Shares of Restricted Stock granted herein may not be sold,
assigned, transferred, pledged or otherwise encumbered or disposed of by the
Grantee prior to vesting.
 
(c)           If the Grantee’s employment with the Company and its Subsidiaries
is voluntarily or involuntarily terminated for any reason (including death)
prior to vesting of shares of Restricted Stock granted herein, the Company shall
have the right, at the discretion of the Administrator, to cause the Grantee or
the Grantee’s legal representative to forfeit such shares back to the Company
for no consideration.  The Company must exercise such right of forfeiture by
written notice to the Grantee or the Grantee’s legal representative not later
than 60 days following such termination of employment.
 
3.           Vesting of Restricted Stock.  The restrictions and conditions in
Paragraph 2 of this Agreement shall lapse on the Vesting Date or Dates specified
in the following schedule.  If a series of Vesting Dates is specified, then the
restrictions and conditions in Paragraph 2 shall lapse only with respect to the
incremental number of shares of Restricted Stock specified as vested on such
date.
 
Incremental Number (Cumulative Number)
of Shares of Restricted Stock Vested
 
Vesting Date
     
[    ]                         (    )
 
[_Date_]
     
[    ]                         (    )
 
[_Date_]
     
[    ]                         (    )
 
[_Date_]

 
 
 

--------------------------------------------------------------------------------

 
 
Subsequent to such Vesting Date or Dates, the shares of Stock on which all
restrictions and conditions have lapsed shall no longer be deemed Restricted
Stock.  The Administrator may at any time accelerate the vesting schedule
specified in this Paragraph 3.
 
4.           Dividends.  Dividends on Shares of Restricted Stock shall be paid
currently to the Grantee.
 
5.           Incorporation of Plan.  Notwithstanding anything herein to the
contrary, this Agreement shall be subject to and governed by all the terms and
conditions of the Plan, including the powers of the Administrator set forth in
Section 2(b) of the Plan.  Capitalized terms in this Agreement shall have the
meaning specified in the Plan, unless a different meaning is specified herein.
 
6.           Transferability.  This Agreement is personal to the Grantee, is
non-assignable and is not transferable in any manner, by operation of law or
otherwise, other than by will or the laws of descent and distribution.
 
7.           Tax Withholding.  The Grantee shall, not later than the date as of
which the receipt of this Award becomes a taxable event for Federal income tax
purposes, pay to the Company or make arrangements satisfactory to the
Administrator for payment of any Federal, state, and local taxes required by law
to be withheld on account of such taxable event.  The Grantee may elect to have
the required minimum tax withholding obligation satisfied, in whole or in part,
by (i) authorizing the Company to withhold from shares of Stock to be issued, or
(ii) transferring to the Company, a number of shares of Stock with an aggregate
Fair Market Value that would satisfy the withholding amount due.
 
8.           Miscellaneous.
 
(a)           Notice hereunder shall be given to the Company at its principal
place of business, and shall be given to the Grantee at the address set forth
below, or in either case at such other address as one party may subsequently
furnish to the other party in writing.
 
(b)           This Agreement does not confer upon the Grantee any rights with
respect to continuation of employment by the Company or any Subsidiary.
 

 
CAMDEN NATIONAL CORPORATION
     
By:
     
Title:

 
The foregoing Agreement is hereby accepted and the terms and conditions thereof
hereby agreed to by the undersigned.
 
Dated:
  
 
  
   
Grantee’s Signature
         
Grantee’s name and address:
         
  
         
  
         
  

 
 
2

--------------------------------------------------------------------------------

 